The opinion of the Court was delivered by
Lewis, C. J.
The demand on which this suit is brought was barred by the statute of limitations,, unless taken out of the statute by a new promise within six years. The Court instructed the jury that “ the promise of 1848, as testified to by Andrew Beck, if the jury believe the testimony, is sufficient to take the case out of the bar of the statute.” Andrew Beck had purchased a place from the defendant, and was indebted for the purchase-money. By directions from the plaintiff, Andrew applied to the defendant to allow the plaintiff’s claim to be deducted out of the purchase-money.- This the defendant positively refused, saying that the money received from the plaintiff was a present — that what he owed to the plaintiff he would pay to the plaintiff himself when he needed it, or when his necessities required. This was not an admission that he owed the plaintiff anything, nor a promise which assumed the form or the substance of a legal contract to pay him anything. It was a mere indication of intention to repay one kindness by another, when the occasion seemed to require it. This disposes of the first assignment of error. The second is not presented in such a way as to be considered here.
Judgment reversed and venire facias de novo awarded.